             Case 2:19-cv-14146-KM-ESK Document 55 Filed 06/24/19 Page 1 of 6 PageID: 694
                                                                                                  CLOSED,JURY,LEAD
                                       U.S. District Court
                            Eastern District of Virginia − (Alexandria)
                     CIVIL DOCKET FOR CASE #: 1:19−cv−00474−LMB−JFA

Louisiana Health Service & Indemnity Company et al v. Janssen Biotech,   Date Filed: 04/18/2019
Inc. et al                                                               Date Terminated: 06/21/2019
Assigned to: District Judge Leonie M. Brinkema                           Jury Demand: Plaintiff
Referred to: Magistrate Judge John F. Anderson                           Nature of Suit: 410 Anti−Trust
Cause: 15:2 Antitrust Litigation                                         Jurisdiction: Federal Question
Plaintiff
Louisiana Health Service & Indemnity                     represented by William Hanes Monroe , Jr.
Company                                                                 Glasser & Glasser PLC
d/b/a/ Blue Cross and Blue Shield of Louisiana,                         580 E Main St
on behalf of themselves and all others similarly                        Suite 600
situated                                                                Norfolk, VA 23510
                                                                        (757) 625−6787
                                                                        Email: bill@glasserlaw.com
                                                                        ATTORNEY TO BE NOTICED

Plaintiff
HMO Louisiana, Inc.                                      represented by William Hanes Monroe , Jr.
on behalf of themselves and all others similarly                        (See above for address)
situated                                                                ATTORNEY TO BE NOTICED

Defendant
Janssen Biotech, Inc.                                    represented by Gordon Dwyer Todd
                                                                        Sidley Austin LLP (DC)
                                                                        1501 K Street, N.W.
                                                                        Washington, DC 20005
                                                                        202−736−8000
                                                                        Fax: 202−736−8711
                                                                        Email: gtodd@sidley.com
                                                                        ATTORNEY TO BE NOTICED

                                                                         Kimberly Ann Leaman
                                                                         Sidley Austin LLP (DC)
                                                                         1501 K Street, N.W.
                                                                         Washington, DC 20005
                                                                         202−736−8000
                                                                         Fax: 202−736−8711
                                                                         Email: kimberly.leaman@sidley.com
                                                                         ATTORNEY TO BE NOTICED

Defendant
Janssen Oncology, Inc.                                   represented by Gordon Dwyer Todd
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                         Kimberly Ann Leaman
              Case 2:19-cv-14146-KM-ESK Document 55 Filed 06/24/19 Page 2 of 6 PageID: 695
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Janssen Research & Development, LLC            represented by Gordon Dwyer Todd
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                             Kimberly Ann Leaman
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
BTG International Ltd.                         represented by Perry Andrew Lange
                                                              Wilmer Cutler Pickering Hale & Dorr LLP (DC)
                                                              1875 Pennsylvania Ave NW
                                                              Washington, DC 20006
                                                              202−663−6000
                                                              Fax: 202−663−6363
                                                              Email: perry.lange@wilmerhale.com
                                                              ATTORNEY TO BE NOTICED

Consolidated Plaintiff
Mayor and City Council of Baltimore            represented by William Hanes Monroe , Jr.
on behalf of itself and all others similarly                  (See above for address)
situated                                                      LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Consolidated Plaintiff
Iron Workers District Council (Philadelphia    represented by William Hanes Monroe , Jr.
and Vicinity) Health Benefit Plan                             (See above for address)
on behalf of itself and all those similarly                   LEAD ATTORNEY
situated                                                      ATTORNEY TO BE NOTICED

Consolidated Plaintiff
Kentucky Laborers District Council Health      represented by William Hanes Monroe , Jr.
and Welfare Fund                                              (See above for address)
on behalf of itself and all those similarly                   LEAD ATTORNEY
situated                                                      ATTORNEY TO BE NOTICED

Consolidated Plaintiff
Pipe Trades Services MN Welfare Fund, on       represented by Wyatt B. Durrette , Jr.
behalf of themselves and all other similarly                  Durrette Arkema Gerson & Gill PC
situated                                                      1111 East Main Street
                                                              16th Floor
                                                              Richmond, VA 23219
                                                              (804) 775−6900
                                                              Fax: (804) 775−6911
                                                              Email: wdurrette@dagglaw.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
             Case 2:19-cv-14146-KM-ESK Document 55 Filed 06/24/19 Page 3 of 6 PageID: 696

Date Filed       #    Docket Text

04/18/2019      Ï1    Complaint ( Filing fee $ 400, receipt number 0422−6598770.), filed by Louisiana Health Service &
                      Indemnity Company, HMO Louisiana, Inc.. (Attachments: # 1 Civil Cover Sheet)(Monroe,
                      William) (Entered: 04/18/2019)

04/18/2019      Ï2    Financial Interest Disclosure Statement (Local Rule 7.1) by HMO Louisiana, Inc., Louisiana Health
                      Service & Indemnity Company. (Monroe, William) (Entered: 04/18/2019)

04/18/2019       Ï    Initial Case Assignment to District Judge Leonie M. Brinkema and Magistrate Judge John F.
                      Anderson. (lcre, ) (Entered: 04/18/2019)

05/02/2019      Ï3    Proposed Summons to Janssen Biotech, Inc. by HMO Louisiana, Inc., Louisiana Health Service &
                      Indemnity Company. (Monroe, William) (Entered: 05/02/2019)

05/02/2019      Ï4    Proposed Summons to Janssen Oncology, Inc. by HMO Louisiana, Inc., Louisiana Health Service
                      & Indemnity Company. (Monroe, William) (Entered: 05/02/2019)

05/02/2019      Ï5    Proposed Summons to Janssen Research & Development, LLC by HMO Louisiana, Inc., Louisiana
                      Health Service & Indemnity Company. (Monroe, William) (Entered: 05/02/2019)

05/03/2019      Ï6    Summons Issued as to Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research &
                      Development, LLC. NOTICE TO ATTORNEY: Print out two elctonically issued summons and one
                      copy of the attachments for each defendant to be served with the complaint. (lcre, ) (Entered:
                      05/03/2019)

05/03/2019      Ï7    Proposed Summons to Janssen Research & Development, LLC by HMO Louisiana, Inc., Louisiana
                      Health Service & Indemnity Company. (Monroe, William) (Entered: 05/03/2019)

05/07/2019      Ï8    WAIVER OF SERVICE Returned Executed by Louisiana Health Service & Indemnity Company,
                      HMO Louisiana, Inc.. Janssen Biotech, Inc. waiver sent on 5/6/2019, answer due 7/5/2019; Janssen
                      Oncology, Inc. waiver sent on 5/6/2019, answer due 7/5/2019; Janssen Research & Development,
                      LLC waiver sent on 5/6/2019, answer due 7/5/2019. (Monroe, William) (Entered: 05/07/2019)

05/07/2019      Ï9    Summons Returned Unexecuted by Louisiana Health Service & Indemnity Company, HMO
                      Louisiana, Inc. as to Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research &
                      Development, LLC. (Monroe, William) (Entered: 05/07/2019)

05/09/2019       Ï    Notice of Correction: Proof of Service Second Page not signed re 9 Summons Returned Unexecuted
                      (lcre, ) (Entered: 05/09/2019)

05/09/2019     Ï 10   Proposed Summons to BTG International Limited by HMO Louisiana, Inc., Louisiana Health
                      Service & Indemnity Company. (Monroe, William) (Entered: 05/09/2019)

05/09/2019     Ï 11   Summons Returned Unexecuted by Louisiana Health Service & Indemnity Company, HMO
                      Louisiana, Inc. as to Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research &
                      Development, LLC. (Monroe, William) (Entered: 05/09/2019)

05/14/2019     Ï 12   WAIVER OF SERVICE Returned Executed by Louisiana Health Service & Indemnity Company,
                      HMO Louisiana, Inc.. BTG International Ltd. waiver sent on 5/9/2019, answer due 7/8/2019.
                      (Monroe, William) (Entered: 05/14/2019)

05/14/2019     Ï 13   NOTICE of Appearance by Kimberly Ann Leaman on behalf of Janssen Biotech, Inc., Janssen
                      Oncology, Inc., Janssen Research & Development, LLC (Leaman, Kimberly) (Entered: 05/14/2019)

05/14/2019     Ï 14   Financial Interest Disclosure Statement (Local Rule 7.1) by Janssen Biotech, Inc., Janssen
                      Oncology, Inc., Janssen Research & Development, LLC. (Leaman, Kimberly) (Entered:
             Case 2:19-cv-14146-KM-ESK Document 55 Filed 06/24/19 Page 4 of 6 PageID: 697
                      05/14/2019)

05/17/2019     Ï 15   Motion to appear Pro Hac Vice by Thomas Sobol and Certification of Local Counsel William H.
                      Monroe, Jr. Filing fee $ 75, receipt number 0422−6646574. by HMO Louisiana, Inc., Louisiana
                      Health Service & Indemnity Company. (Monroe, William) (Entered: 05/17/2019)

05/17/2019     Ï 16   Motion to appear Pro Hac Vice by Lauren Guth Barnes and Certification of Local Counsel William
                      H. Monroe, Jr. Filing fee $ 75, receipt number 0422−6646601. by HMO Louisiana, Inc., Louisiana
                      Health Service & Indemnity Company. (Monroe, William) (Entered: 05/17/2019)

05/17/2019     Ï 17   Motion to appear Pro Hac Vice by Gregory Arnold and Certification of Local Counsel William H.
                      Monroe, Jr. Filing fee $ 75, receipt number 0422−6646613. by HMO Louisiana, Inc., Louisiana
                      Health Service & Indemnity Company. (Monroe, William) (Entered: 05/17/2019)

05/20/2019     Ï 18   ORDER granting 15 Motion for Pro hac vice of Thomas Sobol. Signed by District Judge Leonie M.
                      Brinkema on 5/20/2019. (lcre, ) (Entered: 05/20/2019)

05/20/2019     Ï 19   ORDER granting 16 Motion for Pro hac vice of Lauren Guth Barnes. Signed by District Judge
                      Leonie M. Brinkema on 5/20/2019. (lcre, ) (Entered: 05/20/2019)

05/20/2019     Ï 20   ORDER granting 17 Motion for Pro hac vice of Gregory Arnold. Signed by District Judge Leonie
                      M. Brinkema on 5/20/2019. (lcre, ) (Entered: 05/20/2019)

05/21/2019     Ï 21   NOTICE of Appearance by Perry Andrew Lange on behalf of BTG International Ltd. (Lange,
                      Perry) (Entered: 05/21/2019)

05/21/2019     Ï 22   Motion to appear Pro Hac Vice by Mark A. Ford and Certification of Local Counsel Perry A. Lange
                      Filing fee $ 75, receipt number 0422−6651929. by BTG International Ltd.. (Lange, Perry) (Entered:
                      05/21/2019)

05/21/2019     Ï 23   Financial Interest Disclosure Statement (Local Rule 7.1) by BTG International Ltd.. (Lange, Perry)
                      (Entered: 05/21/2019)

05/22/2019     Ï 24   ORDER granting 22 Motion for Pro hac vice Mark Albert Ford. Signed by District Judge Leonie M.
                      Brinkema on 5/22/2019. (lcre, ) (Entered: 05/22/2019)

05/22/2019     Ï 25   Motion to appear Pro Hac Vice by Steven Horowitz and Certification of Local Counsel Kimberly
                      Ann Leaman Filing fee $ 75, receipt number 0422−6654353. by Janssen Biotech, Inc., Janssen
                      Oncology, Inc., Janssen Research & Development, LLC. (Leaman, Kimberly) (Entered:
                      05/22/2019)

05/22/2019     Ï 26   Motion to appear Pro Hac Vice by John Treece and Certification of Local Counsel Kimberly Ann
                      Leaman Filing fee $ 75, receipt number 0422−6654359. by Janssen Biotech, Inc., Janssen
                      Oncology, Inc., Janssen Research & Development, LLC. (Leaman, Kimberly) (Entered:
                      05/22/2019)

05/24/2019     Ï 27   NOTICE of Appearance by Gordon Dwyer Todd on behalf of Janssen Biotech, Inc., Janssen
                      Oncology, Inc., Janssen Research & Development, LLC (Todd, Gordon) (Entered: 05/24/2019)

05/24/2019     Ï 28   ORDER granting 25 Motion for Pro hac vice of Steven Horowitz. Signed by District Judge Leonie
                      M. Brinkema on 5/24/2019. (lcre, ) (Entered: 05/24/2019)

05/24/2019     Ï 29   ORDER granting 26 Motion for Pro hac vice of John Treece. Signed by District Judge Leonie M.
                      Brinkema on 5/24/2019. (lcre, ) (Entered: 05/24/2019)

05/24/2019     Ï 30   Joint MOTION to Change Venue by BTG International Ltd., Janssen Biotech, Inc., Janssen
                      Oncology, Inc., Janssen Research & Development, LLC. (Attachments: # 1 Proposed Order)(Todd,
                      Gordon) (Entered: 05/24/2019)
             Case 2:19-cv-14146-KM-ESK Document 55 Filed 06/24/19 Page 5 of 6 PageID: 698
05/24/2019     Ï 31   Memorandum in Support re 30 Joint MOTION to Change Venue filed by BTG International Ltd.,
                      Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research & Development, LLC. (Todd,
                      Gordon) (Entered: 05/24/2019)

05/24/2019     Ï 32   Declaration re 30 Joint MOTION to Change Venue Declaration of Jerome A. Swindell by BTG
                      International Ltd., Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research & Development,
                      LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Todd, Gordon) (Entered:
                      05/24/2019)

05/24/2019     Ï 33   AFFIDAVIT in Support re 30 Joint MOTION to Change Venue of Paul Mussenden by BTG
                      International Ltd., Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research & Development,
                      LLC. (Todd, Gordon) (Entered: 05/24/2019)

05/24/2019     Ï 34   Notice of Hearing Date set for June 21, 2019 at 10:00 AM, re 30 Joint MOTION to Change Venue
                      (Todd, Gordon) (Entered: 05/24/2019)

05/28/2019       Ï    Set Deadlines as to 30 Joint MOTION to Change Venue . Motion Hearing set for 6/21/2019 at
                      10:00 AM in Alexandria Courtroom 700 before District Judge Leonie M. Brinkema. (clar, )
                      (Entered: 05/28/2019)

05/31/2019     Ï 35   MOTION to Consolidate Cases by HMO Louisiana, Inc., Louisiana Health Service & Indemnity
                      Company. (Attachments: # 1 Proposed Order)(Monroe, William) (Entered: 05/31/2019)

05/31/2019     Ï 36   Memorandum in Support re 35 MOTION to Consolidate Cases filed by HMO Louisiana, Inc.,
                      Louisiana Health Service & Indemnity Company. (Monroe, William) (Entered: 05/31/2019)

05/31/2019     Ï 37   MOTION For Appointment of Interim Counsel for the Proposed Class by HMO Louisiana, Inc.,
                      Louisiana Health Service & Indemnity Company. (Attachments: # 1 Proposed Order)(Monroe,
                      William) (Entered: 05/31/2019)

05/31/2019     Ï 38   Memorandum in Support re 37 MOTION For Appointment of Interim Counsel for the Proposed
                      Class filed by HMO Louisiana, Inc., Louisiana Health Service & Indemnity Company.
                      (Attachments: # 1 Exhibit A. Hagens Berman Resume, # 2 Exhibit B. Dugan CV, # 3 Exhibit C.
                      Robertson Booklet, # 4 Exhibit D. KTMC Resume, # 5 Exhibit E. BSJ Resume)(Monroe, William)
                      (Entered: 05/31/2019)

05/31/2019     Ï 39   Notice of Hearing Date re 35 MOTION to Consolidate Cases , 37 MOTION For Appointment of
                      Interim Counsel for the Proposed Class (Monroe, William) (Entered: 05/31/2019)

06/03/2019     Ï 40   ORDER directing that all pending motions in l:19−cv−474−LMB−JFA, 1:19−cv−605−TSE−JFA,
                      l:19−cv−642−LMB−MSN, and l:19−cv−658−AJT−TCB will be heard on Friday, June 21, 2019 at
                      10:00 A.M by the undersigned judge; directing that civil actions l:19−cv−605 and l:19−cv−658
                      should be reassigned to undersigned judge. Signed by District Judge Leonie M. Brinkema on
                      6/3/2019. (aott, ) (Entered: 06/03/2019)

06/05/2019     Ï 41   Motion to appear Pro Hac Vice by Alison Claire Burton and Certification of Local Counsel Perry A.
                      Lange Filing fee $ 75, receipt number 0422−6674411. by BTG International Ltd.. (Lange, Perry)
                      (Entered: 06/05/2019)

06/06/2019     Ï 42   ORDER granting 41 Motion for Pro hac vice of Alison Claire Burton. Signed by District Judge
                      Leonie M. Brinkema on 6/6/2019. (lcre, ) (Entered: 06/06/2019)

06/06/2019     Ï 43   RESPONSE to Motion re 35 MOTION to Consolidate Cases filed by BTG International Ltd.,
                      Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research & Development, LLC. (Todd,
                      Gordon) (Entered: 06/06/2019)

06/07/2019     Ï 44   Opposition to 30 Joint MOTION to Change Venue filed by HMO Louisiana, Inc., Louisiana Health
                      Service & Indemnity Company. (Attachments: # 1 Exhibit A. Motion to Transfer, # 2 Exhibit B.
             Case 2:19-cv-14146-KM-ESK Document 55 Filed 06/24/19 Page 6 of 6 PageID: 699
                      #582 Judicial Notice, # 3 Exhibit C. #853 Judicial Notice)(Monroe, William) (Entered: 06/07/2019)

06/10/2019     Ï 45   Motion to appear Pro Hac Vice by James Randolph Dugan, II and Certification of Local Counsel
                      William H. Monroe, Jr. Filing fee $ 75, receipt number 0422−6683480. by HMO Louisiana, Inc.,
                      Louisiana Health Service & Indemnity Company. (Monroe, William) (Entered: 06/10/2019)

06/10/2019     Ï 46   Motion to appear Pro Hac Vice by David Scott Scalia and Certification of Local Counsel William
                      H. Monroe, Jr. Filing fee $ 75, receipt number 0422−6683484. by HMO Louisiana, Inc., Louisiana
                      Health Service & Indemnity Company. (Monroe, William) (Entered: 06/10/2019)

06/11/2019     Ï 47   ORDER granting 45 Motion for Pro hac vice of James Randolph Dugan, II. Signed by District
                      Judge Leonie M. Brinkema on 6/11/2019. (lcre, ) (Entered: 06/11/2019)

06/11/2019     Ï 48   ORDER granting 46 Motion for Pro hac vice of David Scott Scalia. Signed by District Judge Leonie
                      M. Brinkema on 6/11/2019. (lcre, ) (Entered: 06/11/2019)

06/13/2019     Ï 49   MOTION for Electronic Device Application by HMO Louisiana, Inc., Louisiana Health Service &
                      Indemnity Company. (Attachments: # 1 Letter)(lcre, ) (Entered: 06/13/2019)

06/13/2019     Ï 50   Reply to Motion re 30 Joint MOTION to Change Venue filed by BTG International Ltd., Janssen
                      Biotech, Inc., Janssen Oncology, Inc., Janssen Research & Development, LLC. (Todd, Gordon)
                      (Entered: 06/13/2019)

06/14/2019     Ï 51   Consent MOTION to set date for Defendant's Motion to Dismiss and Hearing on Motion to Dismiss
                      by Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research & Development, LLC.
                      (Attachments: # 1 Proposed Order)(Todd, Gordon) (Entered: 06/14/2019)

06/17/2019     Ï 52   ORDER denying 49 Motion for Electronic Device Application. Signed by District Judge Leonie M.
                      Brinkema on 6/17/2019. (lcre, ) (Entered: 06/17/2019)

06/21/2019     Ï 53   Minute Entry for proceedings held before District Judge Leonie M. Brinkema:Motion Hearing held
                      on 6/21/2019. Appearances of counsel. Motions argued. 30 Joint MOTION to Change Venue and
                      35 MOTION to Consolidate Cases are GRANTED. 37 MOTION For Appointment of Interim
                      Counsel for the Proposed Class and 51 Consent MOTION to set date for Defendant's Motion to
                      Dismiss and Hearing on Motion to Dismiss are DEFERRED. (order to follow) (Court Reporter A.
                      Thomson.)(yguy) (Entered: 06/24/2019)

06/21/2019     Ï 54   ORDER: For the reasons stated in open court, defendants' Joint Motion to Change Venue [Dkt. No.
                      30] and plaintiffs' Motion to Consolidate Cases [Dkt. No. 35] are GRANTED;' plaintiffs' Motion for
                      Appointment of Interim Counsel for the Proposed Class [Dkt. No. 37] and defendants' Consent
                      Motion to Set Date [Dkt. No. 51] are DEFERRED to the transferee court; and it is
                      herebyORDERED that this consolidated civil action be and is TRANSFERRED to the District of
                      New Jersey, Newark Division. (see order for details). Signed by District Judge Leonie M. Brinkema
                      on 6/21/19. (yguy) (Entered: 06/24/2019)

06/21/2019       Ï    Case electronically transferred to District of New Jersey. (yguy) (Entered: 06/24/2019)
